 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                                        EASTERN DISTRICT OF CALIFORNIA
 9

10       DAVID LEE HARPER, SR.,                                    Case No. 1:16-cv-00312-DAD-EPG-HC

11                        Petitioner,                              FINDINGS AND RECOMMENDATION
                                                                   RECOMMENDING DENIAL OF PETITION
12               v.                                                FOR WRIT OF HABEAS CORPUS

13       ROBERT FOX,

14                        Respondent.

15

16              Petitioner David Lee Harper, Sr., is a state prisoner proceeding pro se with a petition for

17 writ of habeas corpus pursuant to 28 U.S.C. § 2254. In the petition, Petitioner raises claims of

18 ineffective assistance of trial and appellate counsels and erroneous dismissal of a juror. For the

19 reasons discussed herein, the undersigned recommends denial of the petition for writ of habeas
20 corpus.

21                                                            I.
22                                                   BACKGROUND
23              On February 24, 2011, Petitioner was convicted by a jury in the Stanislaus County

24 Superior Court of attempted murder, shooting from a motor vehicle, and two counts of assault
                        1
25 with a firearm. (3 CT 575–78). Petitioner was sentenced to an imprisonment term of thirty-nine
                                                                                  2
26 years to life plus a consecutive term of twenty-three years. (3 CT 625–28; 7 RT 1799–1800). On
27
     1
         “CT” refers to the Clerk’s Transcript on Appeal lodged by Respondent on June 23, 2016. (ECF No. 15).
28   2
         “RT” refers to the Reporter’s Transcript on Appeal lodged by Respondent on June 23, 2016. (ECF No. 15).


                                                               1
 1 June 26, 2014, the California Court of Appeal, Fifth Appellate District affirmed the judgment.

 2 People v. Harper, No. F064498, 2014 WL 2886291 (Cal. Ct. App. June 26, 2014). On September

 3 17, 2014, the California Supreme Court denied the petition for review. (LDs3 5, 6). Petitioner

 4 invoked one complete round of post-conviction collateral review. Petitioner was denied relief at

 5 all levels. (LDs 7–12).

 6           On March 3, 2016, Petitioner commenced the instant proceedings by filing a federal

 7 habeas petition, which alleges the following claims for relief: (1) ineffective assistance of trial

 8 counsel; (2) ineffective assistance of appellate counsel; and (3) erroneous dismissal of a juror.

 9 (ECF No. 1). Respondent filed an answer, and Petitioner filed a traverse. (ECF Nos. 14, 18).

10                                                           II.
11                                           STATEMENT OF FACTS4
12           This case is the result of a drive-by shooting where the victim, a 20–month–old
             child, was shot and gravely injured. Although disputed at trial, the jury
13           determined defendant was the person who fired the shots. The evidence
             establishing defendant as the shooter included two eyewitness identifications. The
14           vehicle used in the shooting was distinctive. It belonged to one of defendant’s
             sisters and was normally driven by defendant’s brother. Defendant, along with his
15           brother and Roneel Prasad, painted the vehicle in the hours following the
             shooting. Also, defendant altered his appearance by cutting his hair immediately
16           after the shooting. Additionally, Prasad, who was married to one of defendant’s
             sisters, testified against defendant after being convicted of being an accessory for
17           his involvement in this case. As a result of Prasad’s plea to his involvement in the
             case, he was going to be deported. He stated he did not receive any leniency as a
18           result of his agreement to testify against defendant.
19           Prasad testified defendant admitted the shooting to him and later sent him several
             threatening notes while the two were in custody together. He described the notes
20           as “kites,” which are messages written on small pieces of paper and used by
             inmates to covertly communicate with each other. The kites told Prasad to “keep
21           his mouth shut,” and indicated he or his family could be harmed. Prasad further
             testified defendant and his brother approached him shortly after the shooting,
22           defendant brandished a revolver and demanded Prasad give them a ride, and
             defendant discarded shell casings out the window of the car during the ride.
23
             According to the evidence the intended target of the shooting, Ramiro Serna,
24           fought with defendant two weeks prior and cut defendant’s face. Prasad testified
             defendant had contact with Serna, and the two agreed not to testify against each
25           other in their respective cases. Defendant and his brother also came up with a plan
             to blame the shooting on James Barrett.
26
27   3
      “LD” refers to the documents lodged by Respondent on June 23, 2016. (ECF No. 15).
     4
      The Court relies on the California Court of Appeal’s June 26, 2014 opinion for this summary of the facts of the
28   crime. See Vasquez v. Kirkland, 572 F.3d 1029, 1031 n.1 (9th Cir. 2009).


                                                              2
 1
            The defense disputed the prosecution’s evidence and claimed James Barrett, the
 2          boyfriend of defendant’s sister, was the shooter. In support, the defense produced
            evidence that two members of the victim’s family identified Barrett as the shooter
 3          when shown a single photograph by a defense investigator approximately two
            years after the shooting. One of the family members had previously identified
 4          defendant as the shooter from a photographic lineup. The other eyewitness who
            identified defendant as the shooter had charges pending against him at the time he
 5          came forward with the information regarding defendant. Pursuant to an agreement
            with the prosecution, he was allowed to enter a plea for a two-year prison term,
 6          although his prison exposure was as much as nine years and eight months.
            Defendant’s wife provided defendant with an alibi at trial, although her testimony
 7          regarding the alibi and changing his appearance were inconsistent with prior
            statements she had made to the police. Serna denied defendant was the one who
 8          shot at him. He further denied cutting defendant’s face two weeks earlier,
            although he admitted to pleading guilty to that offense. A handwriting expert
 9          testified the kites Prasad identified as being authored by defendant were written
            by at least two different individuals, or possibly three. Additionally, the defense
10          challenged Prasad’s credibility, arguing he was not telling the truth about his
            conversations with defendant, and theorizing he could have written the kites to
11          gain favor with the district attorney’s office.

12          Although the jury heard approximately 10 days’ worth of testimony and was
            tasked with deciding several charges and enhancements, the jury returned its
13          guilty verdicts after approximately two and one-half hours of deliberations.

14 Harper, 2014 WL 2886291, at *1–2.

15                                                  III.

16                                     STANDARD OF REVIEW

17          Relief by way of a petition for writ of habeas corpus extends to a person in custody

18 pursuant to the judgment of a state court if the custody is in violation of the Constitution or laws

19 or treaties of the United States. 28 U.S.C. § 2254(a); 28 U.S.C. § 2241(c)(3); Williams v. Taylor,
20 529 U.S. 362, 375 (2000). Petitioner asserts that he suffered violations of his rights as guaranteed

21 by the United States Constitution. The challenged convictions arise out of the Stanislaus County

22 Superior Court, which is located within the Eastern District of California. 28 U.S.C. § 2254(a);

23 28 U.S.C. § 2241(d).

24          On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act

25 of 1996 (“AEDPA”), which applies to all petitions for writ of habeas corpus filed after its

26 enactment. Lindh v. Murphy, 521 U.S. 320 (1997); Jeffries v. Wood, 114 F.3d 1484, 1499 (9th
27 Cir. 1997) (en banc). The instant petition was filed after the enactment of AEDPA and is

28 therefore governed by its provisions.


                                                     3
 1          Under AEDPA, relitigation of any claim adjudicated on the merits in state court is barred

 2 unless a petitioner can show that the state court’s adjudication of his claim:

 3                  (1) resulted in a decision that was contrary to, or involved an
                    unreasonable application of, clearly established Federal law, as
 4                  determined by the Supreme Court of the United States; or
 5                  (2) resulted in a decision that was based on an unreasonable
                    determination of the facts in light of the evidence presented in the
 6                  State court proceeding.
 7 28 U.S.C. § 2254(d); Davis v. Ayala, 135 S. Ct. 2187, 2198 (2015); Harrington v. Richter, 562

 8 U.S. 86, 97–98 (2011); Williams, 529 U.S. at 413. Thus, if a petitioner’s claim has been

 9 “adjudicated on the merits” in state court, “AEDPA’s highly deferential standards” apply. Ayala,

10 135 S. Ct. at 2198. However, if the state court did not reach the merits of the claim, the claim is

11 reviewed de novo. Cone v. Bell, 556 U.S. 449, 472 (2009).

12          In ascertaining what is “clearly established Federal law,” this Court must look to the

13 “holdings, as opposed to the dicta, of [the Supreme Court’s] decisions as of the time of the

14 relevant state-court decision.” Williams, 529 U.S. at 412. In addition, the Supreme Court

15 decision must “‘squarely address[] the issue in th[e] case’ or establish a legal principle that

16 ‘clearly extend[s]’ to a new context to the extent required by the Supreme Court in . . . recent

17 decisions”; otherwise, there is no clearly established Federal law for purposes of review under

18 AEDPA and the Court must defer to the state court’s decision. Moses v. Payne, 555 F.3d 742,

19 754 (9th Cir. 2008) (alterations in original) (quoting Wright v. Van Patten, 552 U.S. 120, 125,
20 123 (2008)).

21          If the Court determines there is clearly established Federal law governing the issue, the

22 Court then must consider whether the state court’s decision was “contrary to, or involved an

23 unreasonable application of, [the] clearly established Federal law.” 28 U.S.C. § 2254(d)(1). A

24 state court decision is “contrary to” clearly established Supreme Court precedent if it “arrives at

25 a conclusion opposite to that reached by [the Supreme Court] on a question of law or if the state

26 court decides a case differently than [the Supreme Court] has on a set of materially
27 indistinguishable facts.” Williams, 529 U.S. at 413. A state court decision involves “an

28 unreasonable application of[] clearly established Federal law” if “there is no possibility


                                                      4
 1 fairminded jurists could disagree that the state court’s decision conflicts with [the Supreme

 2 Court’s] precedents.” Richter, 562 U.S. at 102. That is, a petitioner “must show that the state

 3 court’s ruling on the claim being presented in federal court was so lacking in justification that

 4 there was an error well understood and comprehended in existing law beyond any possibility for

 5 fairminded disagreement.” Id. at 103.

 6          If the Court determines that the state court decision was “contrary to, or involved an

 7 unreasonable application of, clearly established Federal law,” and the error is not structural,

 8 habeas relief is nonetheless unavailable unless it is established that the error “had substantial and

 9 injurious effect or influence” on the verdict. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)

10 (internal quotation mark omitted) (quoting Kotteakos v. United States, 328 U.S. 750, 776

11 (1946)).

12          AEDPA requires considerable deference to the state courts. Generally, federal courts

13 “look through” unexplained decisions and review “the last related state-court decision that does

14 provide a relevant rationale,” employing a rebuttable presumption “that the unexplained decision

15 adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). This presumption

16 may be rebutted “by showing that the unexplained affirmance relied or most likely did rely on

17 different grounds than the lower state court’s decision, such as alternative grounds for affirmance

18 that were briefed or argued to the state supreme court or obvious in the record it reviewed.” Id.

19          “When a federal claim has been presented to a state court[,] the state court has denied

20 relief,” and there is no reasoned lower-court opinion to look through to, “it may be presumed that

21 the state court adjudicated the claim on the merits in the absence of any indication or state-law

22 procedural principles to the contrary.” Richter, 562 U.S. at 99. Where the state court reaches a

23 decision on the merits and there is no reasoned lower-court opinion, a federal court

24 independently reviews the record to determine whether habeas corpus relief is available under §

25 2254(d). Walker v. Martel, 709 F.3d 925, 939 (9th Cir. 2013). “Independent review of the record

26 is not de novo review of the constitutional issue, but rather, the only method by which we can
27 determine whether a silent state court decision is objectively unreasonable.” Himes v.

28 Thompson, 336 F.3d 848, 853 (9th Cir. 2003). The federal court must review the state court


                                                     5
 1 record and “must determine what arguments or theories . . . could have supported, the state

 2 court’s decision; and then it must ask whether it is possible fairminded jurists could disagree that

 3 those arguments or theories are inconsistent with the holding in a prior decision of [the Supreme]

 4 Court.” Richter, 562 U.S. at 102.

 5                                                            IV.

 6                                                     DISCUSSION

 7              A. Ineffective Assistance of Counsel

 8              In his first, second, and third claims for relief, Petitioner asserts ineffective assistance of

 9 trial and appellate counsels on various grounds. (ECF No. 1 at 7–16).5 Respondent argues that

10 the state courts’ denial of the ineffective assistance of counsel claims was reasonable. (ECF No.

11 14 at 8, 13).

12              1. Strickland Legal Standard

13              The clearly established federal law governing ineffective assistance of counsel claims is

14 Strickland v. Washington, 466 U.S. 668 (1984), which requires a petitioner to show that (1)

15 “counsel’s performance was deficient,” and (2) “the deficient performance prejudiced the

16 defense.” Id. at 687. To establish deficient performance, a petitioner must demonstrate that

17 “counsel’s representation fell below an objective standard of reasonableness” and “that counsel

18 made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the

19 defendant by the Sixth Amendment.” Id. at 688, 687. Judicial scrutiny of counsel’s performance
20 is highly deferential. A court indulges a “strong presumption” that counsel’s conduct falls within

21 the “wide range” of reasonable professional assistance. Id. at 687. To establish prejudice, a

22 petitioner must demonstrate “a reasonable probability that, but for counsel’s unprofessional

23 errors, the result of the proceeding would have been different. A reasonable probability is a

24 probability sufficient to undermine confidence in the outcome.” Id. at 694. A court “asks whether

25 it is ‘reasonable likely’ the result would have been different. . . . The likelihood of a different

26 result must be substantial, not just conceivable.” Richter, 562 U.S. at 111–12 (citing Strickland,
27 466 U.S. at 696, 693).

28   5
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               6
 1           When § 2254(d) applies, “[t]he pivotal question is whether the state court’s application of

 2 the Strickland standard was unreasonable. This is different from asking whether defense

 3 counsel’s performance fell below Strickland’s standard.” Richter, 562 U.S. at 101. Moreover,

 4 because Strickland articulates “a general standard, a state court has even more latitude to

 5 reasonably determine that a defendant has not satisfied that standard.” Knowles v. Mirzayance,

 6 556 U.S. 111, 123 (2009) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). “The

 7 standards created by Strickland and § 2254(d) are both ‘highly deferential,’ and when the two

 8 apply in tandem, review is ‘doubly’ so.” Richter, 562 U.S. at 105 (citations omitted). Thus, “for

 9 claims of ineffective assistance of counsel . . . AEDPA review must be ‘doubly deferential’ in

10 order to afford ‘both the state court and the defense attorney the benefit of the doubt.’” Woods v.

11 Donald, 135 S. Ct. 1372, 1376 (2015) (quoting Burt v. Titlow, 571 U.S. 12, 15 (2013)). When

12 this “doubly deferential” judicial review applies, the appropriate inquiry is “whether there is any

13 reasonable argument that counsel satisfied Strickland’s deferential standard.” Richter, 562 U.S.

14 at 105.

15           2. Advising Petitioner to Reject Favorable Plea Offer

16           In his first claim for relief, Petitioner asserts that trial counsel was ineffective for advising

17 Petitioner to reject a favorable plea offer. (ECF No. 1 at 7–8). This claim was raised in all three

18 of Petitioner’s state habeas petitions. (LDs 7, 9, 11). The Stanislaus County Superior Court

19 denied relief on the merits in a reasoned decision. (LD 8). In denying Petitioner’s ineffective
20 assistance of counsel claim regarding rejecting a favorable plea offer, the California Court of

21 Appeal stated:

22                   The “Petition for Writ of Habeas Corpus,” filed on March 18,
                     2015, is denied without prejudice. All of the facts petitioner relies
23                   upon are contained in the attachments, which are not declared to be
                     true under penalty of perjury. Also, petitioner’s summary of what
24                   transpired at the Marsden hearing is conclusional. (People v.
                     Duvall (1995) 9 Cal.4th 464, 474.)
25

26 (LD 10). Instead of addressing the deficiencies identified in the order and returning to the
27 California Court of Appeal, Petitioner filed a state habeas petition in the California Supreme

28 Court. Petitioner declared under penalty of perjury that “all the evidence used in this petition for


                                                        7
 1 writ of habeas corpus [is] real and true.” (LD 11). The California Supreme Court summarily

 2 denied the petition. (LD 12).

 3          Generally, federal courts “look through” summary denials and review “the last related

 4 state-court decision that does provide a relevant rationale.” Wilson, 138 S. Ct. at 1192. As the

 5 state habeas petition filed in the California Supreme Court corrected the deficiencies identified in

 6 the California Court of Appeal’s order, the Court will “look through” the California Supreme

 7 Court’s summary denial and examine the decision of the Stanislaus County Superior Court. See

 8 Wilson, 138 S. Ct. at 1192 (noting that “the State may rebut the presumption by showing that the

 9 unexplained affirmance relied or most likely did rely on different grounds than the lower state

10 court’s decision, such as alternative grounds for affirmance that were briefed or argued to the

11 state supreme court or obvious in the record it reviewed”).

12          In denying Petitioner’s ineffective assistance of counsel claim for advising Petitioner to

13 reject a favorable plea offer, the Stanislaus County Superior Court stated:

14          Petitioner claims his trial counsel was ineffective because he was advised “to
            reject a favorable plea offer”. In order to prevail in a clam of ineffective
15          assistance of counsel, Petitioner must demonstrate that (1) trial counsel’s
            representation fell below an objective standard of reasonableness and that (2)
16          there is a reasonable probability that but for counsel’s unprofessional errors, the
            result of the proceeding would have been different. (Strickland v. Washington
17          (1984) 466 US 668.) Here, appellant has failed to establish both required
            elements.
18
            Petitioner bears the burden of stating facts sufficient to justify relief.
19
            Petitioner alleges that he rejected a “favorable plea deal” based on the erroneous
20          advice of counsel. Where a defendant rejects a plea bargain upon erroneous
            advice of counsel and is convicted at trial, the defendant must show that but for
21          the ineffective advice of counsel there is a reasonable probability that the plea
            offer would have been presented to the court (i.e., that the defendant would have
22          accepted the plea and the prosecution would not have withdrawn it in light of
            intervening circumstances), that the court would have accepted its terms, and that
23          the conviction of sentence, or both, under the offer’s terms would have been less
            severe than under the judgment and sentence than under the judgment and
24          sentence that in fact were imposed. Lafler v. Cooper, 132 S. Ct 1376.
25          He cites as erroneous advice his trial counsel’s recommendation that he not accept
            the People’s pre-trial offer of “20 to 25 years” because he would “be an old man”
26          and perceived weaknesses in the peoples [sic] case. Petitioner claims he then
            “allowed negotiations to end” and did not attempt to re-open negotiations until the
27          defense had suffered an unfavorable ruling following a 402 hearing. At no time
            does Petitioner identify any legal error made by counsel that resulted in the a [sic]
28          loss of a plea bargain. Additionally, Petitioner describes a process of negotiations


                                                       8
 1           were [sic] the possibility of settlement was discussed but no specific plea bargain
             was ever offered or rejected. how [sic], but for the erroneous advice, the outcome
 2           of the proceeding would have been different.

 3 (LD 8).

 4           The Supreme Court has applied the Strickland analysis to ineffective assistance claims

 5 arising from the plea process. See Lafler v. Cooper, 566 U.S. 156, 162–63 (2012); Missouri v.

 6 Frye, 566 U.S. 134, 140 (2012); Hill v. Lockhart, 474 U.S. 52, 57 (1985). Here, the Stanislaus

 7 County Superior Court correctly identified Lafler as governing Supreme Court precedent. In

 8 Lafler, the Supreme Court addressed the situation where ineffective advice led to the rejection of

 9 a plea offer and held:

10                  In these circumstances a defendant must show that but for the
                    ineffective advice of counsel there is a reasonable probability that
11                  the plea offer would have been presented to the court (i.e., that the
                    defendant would have accepted the plea and the prosecution would
12                  not have withdrawn it in light of intervening circumstances), that
                    the court would have accepted its terms, and that the conviction or
13                  sentence, or both, under the offer’s terms would have been less
                    severe than under the judgment and sentence that in fact were
14                  imposed.

15 Lafler, 566 U.S. at 164.

16           In Turner v. Calderon, 281 F.3d 851 (9th Cir. 2002), the Ninth Circuit addressed an

17 ineffective assistance claim with respect to trial counsel’s advice regarding a plea offer in a case

18 governed by AEDPA. Id. at 863, 879–81. The Ninth Circuit stated that in “ineffectiveness of

19 counsel in plea situations . . . the question [is] not whether ‘counsel’s advice [was] right or
20 wrong, but . . . whether that advice was within the range of competence demanded of attorneys in

21 criminal cases.’” Id. at 880 (second alteration in original) (quoting McMann v. Richardson, 397

22 U.S. 759, 771 (1970)). Turner held that to establish a claim of ineffective assistance of counsel in

23 plea situations, a defendant “must demonstrate gross error on the part of counsel.” 281 F.3d at

24 880 (internal quotation marks omitted) (quoting McMann, 397 U.S. at 772).

25           The superior court’s determination that no specific plea bargain was ever offered or

26 rejected was not objectively unreasonable. After the jury convicted Petitioner of the substantive
27 charges but before trial on his prior convictions, the trial court held a hearing on Petitioner’s

28 motion to replace counsel. At the hearing, Petitioner complained inter alia about defense


                                                      9
 1 counsel’s advice regarding plea negotiations. (ECF No. 1 at 487). Petitioner explained that trial

 2 counsel informed him the prosecutor wanted to offer him a deal and asked what he was willing

 3 to take. Petitioner directed counsel to offer ten years, and he got the impression that the

 4 prosecutor rejected that offer. (Id. at 487–88). Petitioner claimed that in the middle of trial he

 5 directed defense counsel to offer the prosecution fifteen years “because some things aren’t going

 6 right.” (Id. at 489). Counsel advised him the prosecutor would not consider anything less than

 7 twenty. Petitioner declared that he was eager to negotiate and directed counsel to offer twenty

 8 years, but counsel never communicated that offer. (Id. at 489–90). Petitioner alleged that defense

 9 counsel advised against accepting an offer because: it was too much time and Petitioner would

10 be an old man when he got out, there was the possibility of a new trial, and there was still a

11 chance of prevailing at trial. (Id. at 489).

12          In response, defense counsel informed the trial court that “[t]here was never an actual

13 offer made by the district attorney’s office at any point in time in this case.” (ECF No. 1 at 514).

14 However, there were some informal communications regarding pleas, described by defense

15 counsel as follows:

16                  Ms. Ferreira [the prosecutor] said to me—in the context of seeing
                    Mr. Harper’s scar on his face and believing that Mr. Serna had put
17                  it there and Ms. Ferreira’s belief that he had retaliated, said, “I felt
                    sorry for him,” and has there ever been a plea bargain offer in this
18                  case, and I said, “No, let’s talk.”
19                  And she said, “Well, I can’t go upstairs” were her words, “for
                    anything less than 25 to 30 years.” And I brought that idea to Mr.
20                  Harper, and he said, “No.” And I felt throughout the trial really
                    that we had some reasonable doubt in this case, and so it wasn’t
21                  one of those cases where I strongly recommended taking any offer
                    whatsoever.
22
                    ...
23
                    [Mr. Harper] had made an offer of 10 finally. I said she won’t
24                  think about 10—not when we started out with 25 to 30.
25                  This is fairly late in the trial, and I think we threw around 20 to 25,
                    but it was extremely informal, and the understanding throughout
26                  was that she had to go to her supervisors for permission because
                    this was a life case. She couldn’t—on the spot she didn’t have
27                  authority to negotiate on that level, and then trial suddenly just
                    finished off about that day, so that day or the very next morning or
28                  something like that.


                                                       10
 1
                    . . . there was no—there were no communications by telephone or
 2                  e-mail among us—between us, I should say—between Ms. Ferreira
                    and I trying to settle this case at that point.
 3
                    And if there had been something that seemed real on the table to
 4                  work with, I would have been frantically going back and forth with
                    it, but there was nothing concrete.
 5

 6 (ECF No. 1 at 514–16). Defense counsel further clarified for the trial court that the prosecutor

 7 “had made her position of 25 to 30 very clear from the beginning, and . . . I had no clear

 8 indication that she was willing to drop.” (Id. at 516).

 9          Petitioner was given an opportunity to rebut defense counsel’s explanation. He alleged

10 that despite his concerns about how the trial was progressing, counsel advised against a plea

11 agreement for twenty to twenty-five years. Petitioner claimed that counsel stated, “You’ll be an

12 old man if you take it, and it will mess up our new trial,” and indicated that it would interfere

13 with Petitioner’s appeal. (ECF No. 1 at 521). Petitioner disputed counsel’s representation to the

14 trial court that there was never an actual offer made because he believed that if the prosecutor

15 “feels sorry for me, she was willing to get a deal for me.” (Id. at 522). However, Petitioner

16 conceded that his belief was “speculation.” (Id.). In response to the trial court’s comment that the

17 speculative offer might not have been one acceptable to Petitioner, Petitioner stated, “That’s

18 understandable, but we don’t know because [counsel] never put forth trying to get me a deal[.]”

19 (ECF No. 1 at 522).
20          Lafler held that “a defendant must show that but for the ineffective advice of counsel

21 there is a reasonable probability that the plea offer would have been presented to the court (i.e.,

22 that the defendant would have accepted the plea and the prosecution would not have withdrawn

23 it in light of intervening circumstances).” 566 U.S. at 164. Here, the state court was not

24 unreasonable in concluding that Petitioner did not show that a plea offer would have been

25 presented to the trial court but for the allegedly deficient advice of defense counsel. It appears

26 that the prosecutor informally proposed a range of twenty-five to thirty years. Although
27 Petitioner informed the trial court that he had directed counsel to offer twenty years, the

28 prosecutor apparently did not have authority to negotiate specific details of a plea bargain and


                                                     11
 1 “the understanding throughout was that she had to go to her supervisors for permission because

 2 this was a life case.” (ECF No. 1 at 516). Moreover, Petitioner conceded that his belief that the

 3 prosecutor was “willing to get a deal” for him was “speculation.” (ECF No. 1 at 522).

 4           The Ninth Circuit has recognized that “[c]ounsel cannot be required to accurately predict

 5 what the jury or court might find.” Turner, 281 F.3d at 881. Although the decision to proceed to

 6 trial unfortunately resulted in an unfavorable verdict for Petitioner, “counsel [is] not

 7 constitutionally defective because he lacked a crystal ball.” Id. Therefore, under the “doubly

 8 deferential” AEDPA review of ineffective assistance of counsel claims, the state court’s denial

 9 with respect to counsel’s plea negotiation advice was not contrary to, or an unreasonable

10 application of, clearly established federal law, nor was it based on an unreasonable determination

11 of fact. The decision was not “so lacking in justification that there was an error well understood

12 and comprehended in existing law beyond any possibility for fairminded disagreement.” Richter,

13 562 U.S. at 103. Accordingly, Petitioner is not entitled to habeas relief on his first claim, and it

14 should be denied.

15           3. Ineffective Assistance of Appellate Counsel

16           In his second claim for relief, Petitioner asserts that appellate counsel was ineffective for

17 failing to raise a claim of ineffective assistance of trial counsel regarding the plea negotiation

18 process. (ECF No. 1 at 13). This claim was raised in all three of Petitioner’s state habeas

19 petitions. As set forth in section IV(A)(2), supra, the Court will “look through” the California
20 Supreme Court’s summary denial and examine the decision of the Stanislaus County Superior

21 Court.

22           In denying Petitioner’s ineffective assistance of appellate counsel claim, the Stanislaus

23 County Superior Court stated:

24                  Petitioner alleges that Appellate Counsel provided ineffective
                    assistance by refusing to advance the claims outlined above on
25                  direct appeal. Again, Petitioner fails to demonstrate that counsel’s
                    representation fell below the standard of reasonableness and that
26                  but for counsel’s unprofessional errors, the result of the proceeding
                    would have been different. (Strickland v. Washington (1984) 466
27                  US 668.)
28 (LD 8).


                                                      12
 1          The Supreme Court has held that appellate counsel does not have a constitutional

 2 obligation to raise every nonfrivolous issue on appeal. Jones v. Barnes, 463 U.S. 745, 754

 3 (1983). Rather, the “process of ‘winnowing out weaker arguments on appeal and focusing on’

 4 those more likely to prevail, far from being evidence of incompetence, is the hallmark of

 5 effective appellate advocacy.” Smith v. Murray, 477 U.S. 527, 536 (1986) (quoting Jones, 463

 6 U.S. at 751–52). As discussed in section IV(A)(2), supra, this Court has found the state court

 7 reasonably concluded that trial counsel was not ineffective with respect to plea negotiations.

 8 Therefore, Petitioner has not established that there is “a reasonable probability that . . . the result

 9 of the proceeding would have been different” had appellate counsel raised a trial-counsel-based

10 ineffective assistance claim regarding the plea negotiation process on direct appeal. Strickland,

11 466 U.S. at 694.

12          Based on the foregoing, under the “doubly deferential” AEDPA review of ineffective

13 assistance of counsel claims, the state court’s denial was not contrary to, or an unreasonable

14 application of, clearly established federal law, nor was it based on an unreasonable determination

15 of fact. The decision was not “so lacking in justification that there was an error well understood

16 and comprehended in existing law beyond any possibility for fairminded disagreement.” Richter,

17 562 U.S. at 103. Accordingly, Petitioner is not entitled to habeas relief on his second claim, and

18 it should be denied.

19          4. Failure to Request Instruction

20          In his third claim for relief, Petitioner asserts that trial counsel was ineffective for failing

21 to request an instruction that the jury was to determine whether the prosecution had established

22 the preliminary fact of the authenticity of the “kites.” (ECF No. 1 at 14). Respondent does not

23 address this claim in the answer.

24          This claim was raised on direct appeal to the California Court of Appeal, Fifth Appellate

25 District, which denied the claim in a reasoned decision. The claim also was raised in the petition

26 for review, which the California Supreme Court summarily denied. As federal courts review the
27 last reasoned state court opinion, the Court will “look through” the summary denial and examine

28 the decision of the California Court of Appeal. See Wilson, 138 S. Ct. at 1192.


                                                       13
 1         In denying the ineffective assistance of counsel claim for failure to request an instruction,

 2 the California Court of Appeal stated:

 3         II. Defendant Was Not Denied Effective Assistance of Counsel
           On the first day of trial, the prosecution moved in limine to admit the threatening
 4         kites authored by defendant while in jail. The defense sought to exclude the
           writings, claiming the prosecution had not authenticated the writings. Specifically,
 5         the defense argued the kites “appear to have been authored by at least two
           different individuals,” and the kites had never been examined by a handwriting
 6         expert.
 7         In addressing the issue in limine, the trial court inquired as to whether the
           prosecutor would be able to lay the proper foundation for the admission of the
 8         kites. The prosecutor indicated she would, arguing the “foundation can be laid
           though Roneel Prasad in terms of writing and the receipt thereof. The content
 9         would speak for itself.” She further explained “the authentication of handwriting
           can be done by a lay person and lay opinion, it doesn’t require expert testimony,
10         and that’s well-settled case law.” Defense counsel disagreed, contending the
           prosecutor could not properly authenticate the writings through a lay witness in
11         this case. The court explained it wanted to determine whether an Evidence Code
           section 402 hearing was going to be necessary on the matter rather than simply
12         allowing the prosecutor to attempt to lay the foundation during trial and then
           ruling on the issue with a proper objection. Defense counsel noted her in limine
13         motion outlined the issue and informed the court she would seek a formal
           Evidence Code section 402 hearing where she could present testimony from her
14         expert on the matter. The court explained that any hearing could be conducted the
           following day.
15
           The following day, defense counsel presented her expert, Marcel Matley. After
16         his expertise was established, Matley opined the kites he reviewed were written
           by two different people, and possibly as many as three or four. The prosecutor
17         asked that defense counsel provide a report from Matley since she had not been
           provided one as of that time. The prosecutor asked if the court had determined
18         whether the kites would be admitted, and the court stated that as it had not yet
           heard all of the arguments, the matter would be deferred until a later time. As
19         such, the parties were instructed not to mention the writings in their opening
           statements or during evidence until the court had time to rule on the issue.
20
           During the presentation of the evidence, the prosecutor asked Prasad if he
21         recognized the contested kites. After responding he did, defense counsel objected
           and the parties discussed the matter off the record. Subsequently, out of the jury’s
22         presence, the court conducted an Evidence Code section 402 hearing to determine
           the admissibility of the kites. During the hearing, Prasad testified he was familiar
23         with defendant’s handwriting from being housed with him at the jail when they
           would stay up and work on the case. Additionally one of the kites was signed
24         “young Dav,” which is how defendant referred to himself. Defense counsel
           argued the kites should not be admitted because her retained expert had opined
25         they were written by two or more people, therefore, the evidence was not
           “reliable.” At the end of the hearing, the trial court concluded the documents had
26         been adequately authenticated by the prosecution and were, therefore, admissible.
27         Subsequently, defense counsel moved for a mistrial, arguing the prosecutor
           committed misconduct by eliciting the evidence regarding the kites, and the trial
28         court abused its discretion by admitting the kites. The motion was denied as was


                                                    14
 1   defendant’s writ to this court that reiterated the same arguments. (Harper v.
     Superior Court (Feb. 25, 2011) F061824.) Defendant now abandons these
 2   arguments on appeal and instead argues his counsel was ineffective for failing to
     request an instruction that the jury was required to disregard the kites unless it
 3   first found defendant was in fact the author of the kites. We find no error.

 4   Defendant’s contention centers upon his counsel’s failure to request an instruction
     informing the jury it must first determine the preliminary fact of the authenticity
 5   of the kites before it could consider the kites as evidence against defendant. While
     a trial court is under no duty to give such an instruction sua sponte, it is required
 6   to give such an instruction upon request. (Evid.Code, § 403, subd. (c)(1); People
     v. Lewis (2001) 26 Cal.4th 334, 362–364.) Indeed, Evidence Code section 403,
 7   subdivision (c)(1) provides that where the admission of evidence is dependent
     upon proof of a preliminary fact, upon admission of the evidence, the court
 8   “[m]ay, and on request shall, instruct the jury to determine whether the
     preliminary fact exists and to disregard the proffered evidence unless the jury
 9   finds that the preliminary fact does exist.” Here Evidence Code section 403
     clearly applies to the preliminary fact of the authenticity of the kites. Had defense
10   counsel requested an instruction pursuant to this section, the court was required to
     provide it. The question this court must address is whether counsel’s failure to
11   request such an instruction constituted ineffective assistance of counsel. We
     conclude it did not.
12
     “Under both the Sixth Amendment to the United States Constitution and article I,
13   section 15, of the California Constitution, a criminal defendant has the right to the
     assistance of counsel.” (People v. Ledesma (1987) 43 Cal.3d 171, 215.) To
14   establish ineffective assistance of counsel, “ ‘a defendant must show both that his
     counsel’s performance was deficient when measured against the standard of a
15   reasonably competent attorney and that counsel’s deficient performance resulted
     in prejudice to defendant....’ ” (People v. Lewis (2001) 25 Cal.4th 610, 674.)
16   However, “a court need not determine whether counsel’s performance was
     deficient before examining the prejudice suffered by the defendant as a result of
17   the alleged deficiencies.... If it is easier to dispose of an ineffectiveness claim on
     the ground of lack of sufficient prejudice, which we expect will often be so, that
18   course should be followed.” (Strickland v. Washington (1984) 466 U.S. 668, 697.)
     Here we need not decide whether counsel provided ineffective assistance as we
19   find defendant has failed to demonstrate any prejudice from the alleged error.

20   In order to demonstrate prejudice, defendant must show that it is reasonably
     probable he would have received a more favorable result had his counsel
21   requested the instruction. (People v. Lewis (1990) 50 Cal.3d 262, 288.) Defendant
     cannot show prejudice where, as here, the instructions adequately informed the
22   jury regarding the authenticity of the kites.

23   We note there are situations where the necessity of determining a preliminary fact
     is so clear that an instruction on the issue is unnecessary. Indeed, the comment to
24   Evidence Code section 403 by the Assembly Committee on the Judiciary states:

25          “Frequently, the jury’s duty to disregard conditionally admissible evidence
            when it is not persuaded of the existence of the preliminary fact on which
26          relevancy is conditioned is so clear that an instruction to this effect is
            unnecessary. For example, if the disputed preliminary fact is the
27          authenticity of a deed, it hardly seems necessary to instruct the jury to
            disregard the deed if it should find that the deed is not genuine. No
28          rational jury could find the deed to be spurious and, yet, to be still


                                              15
 1          effective to transfer title from the purported grantor.” (Assem. Com. on
            Judiciary com., 29B pt. 1B West’s Ann. Evid.Code (2011 ed.) foll. § 403,
 2          p. 21; cf. People v. Simon (1986) 184 Cal.App.3d 125, 130, fn. 3 [in cases
            admitting prior act evidence where defendant contests committing prior
 3          acts “it is generally unnecessary to instruct the jurors that if they believe
            the defendant, the prior act evidence should be disregarded; clearly if the
 4          defendant cannot be connected to the prior act, admission of evidence
            concerning it will not normally prejudice him.”].)
 5
     Likewise here, where the issue as to the author of the kites was hotly contested, it
 6   is highly unlikely the jury did not understand it must first determine whether
     defendant wrote the kites before considering them as evidence against him.
 7   Defense counsel challenged the authenticity of the kites by bringing in an expert
     to say they were written by more than one person. Additionally, defense counsel
 8   cross-examined Prasad on the issue of the authenticity of the kites, challenging his
     testimony that all the kites came from the same person. Defense counsel also
 9   challenged Prasad’s familiarity with defendant’s handwriting. Defense counsel
     pointed out Prasad had access to the discovery in the case and therefore knew the
10   details and could have written the kites himself. During closing argument, defense
     counsel challenged Prasad’s ability to recognize defendant’s handwriting and
11   pointed out the expert’s testimony that the kites were written by at least two
     different individuals. She further argued Prasad lied when he said the kites were
12   written by defendant. Counsel hypothesized Prasad had in fact written the kites on
     his own to deflect attention from himself and to gain favor with the district
13   attorney’s office. In response, the prosecutor challenged the expert’s opinion
     regarding the kites, explaining he had never compared the kites to any known
14   handwriting exemplars to say who wrote them. In addition, the prosecutor pointed
     out a document found in defendant’s cell had examples of different handwriting
15   styles on it and also used language similar to that found in the kites.

16   It is apparent from the trial testimony and closing arguments that the defense
     challenged the authenticity of the kites. In doing so, counsel alerted the jury to its
17   argument the kites were not written by defendant. Although no specific
     instruction was given telling the jury it could only consider the kites if it first
18   determined they were written by defendant, this was apparent through the
     arguments. (People v. Marshall (1996) 13 Cal.4th 799, 833–834 [finding “no
19   possibility the jury could have misunderstood its obligation to assess the
     relevancy of the reconstruction photographs” where counsel argued reconstruction
20   photographs inaccurately displayed conditions].)

21   Furthermore, several instructions alerted the jury it must first determine whether
     defendant authored the kites before considering them against him. The jury was
22   specifically instructed that it “heard evidence that the defendant made oral or
     written statements before the trial. You must decide whether the defendant made
23   any of these statements in whole or in part. If you decide that the defendant made
     such statements, consider the statements along with all the other evidence in
24   reaching your verdict.” (Italics added.) The jury was further instructed that if “the
     defendant tried to hide evidence or discourage someone from testifying against
25   him, that conduct may show that he was aware of his guilt. If you conclude that
     the defendant made such an attempt, it is up to you to decide its meaning and
26   importance. However, evidence of such an attempt cannot prove guilt by itself.”
     (Italics added.) Moreover, the jury was instructed that if it determined there was a
27   “conflict in the evidence, you must decide what evidence, if any, to believe.” The
     jury was also fully instructed regarding how to evaluate the credibility of
28


                                              16
 1   witnesses, how to evaluate both lay and expert opinion, and the requirement of
     corroboration of accomplice testimony should it find Prasad was an accomplice.
 2
     The instructions as a whole plainly told the jury it had to decide whether the kites
 3   were written by defendant and that if it determined the kites were written by him,
     it could consider them with the other evidence. In People v. Lewis, supra, 26
 4   Cal.4th 334, our high court held there was no sua sponte duty to instruct the jury
     that it must disregard evidence where it found the preliminary fact untrue. In
 5   reaching that conclusion, the court explained such an instruction “would merely
     have told the jury the obvious: that if it found [the witness] could not perceive or
 6   recollect, ... then the jury should disregard his testimony. Our faith in the common
     sense of jurors weighs against requiring a trial court to give such instruction sua
 7   sponte.” (Id. at p. 362.) The court further rejected the defendant’s alternative
     ineffective assistance of counsel claim as there was “no reasonable likelihood of
 8   prejudice in that the instructions would not have provided necessary guidance to
     the jurors.” (Id. at p. 363.)
 9
     Likewise here, we conclude the instruction defendant now seeks would have done
10   nothing more than state the obvious: Before the jury could consider the writings
     as evidence against defendant, it would have to determine they were authored by
11   him. Given defense counsel’s cross-examination on the subject, the presentation
     of an expert witness stating the kites were not written by the same person, and her
12   argument that the kites were not written by defendant, the jury could not have
     missed the point. In addition, the jury was expressly told it must determine
13   whether statements attributed to defendant were made by him before considering
     the statements. Given the evidence, arguments, and instructions as a whole, there
14   is no reasonable possibility the jury failed to understand the necessity of
     determining the kites’ authenticity before considering the evidence. Thus,
15   defendant was not prejudiced by the failure to request any additional instruction
     on the matter. (See People v. Smithey (1999) 20 Cal.4th 936, 985–987 [no
16   prejudice from failure to request a pinpoint instruction where jury was adequately
     instructed as to the relevant law]; People v. Castillo (1997) 16 Cal.4th 1009,
17   1014–1017 [rejecting claim of ineffective assistance where counsel did not
     request pinpoint instruction where instructions as a whole were not misleading
18   and did not hinder defense argument].)

19   To the extent defendant argues he was prejudiced because the jury was not
     instructed it was required to find the proof of the preliminary fact beyond a
20   reasonable doubt, he is mistaken. The proper standard as to the proof of a
     preliminary fact is by a preponderance of the evidence. (People v. Marshall,
21   supra, 13 Cal.4th at pp. 832–833; People v. Herrera (2000) 83 Cal.App.4th 46,
     61; People v. Simon, supra, 184 Cal.App.3d at p. 134.) Thus defendant’s
22   arguments the instructions failed to adequately state the burden of proof are
     inapplicable.
23
     Finally, we reject defendant’s assertion the jury could have somehow shifted the
24   burden of proof to the defense. The jury was fully instructed regarding the proof
     beyond a reasonable doubt standard and the People’s burden of establishing the
25   offense beyond a reasonable doubt. Additionally, both the prosecutor and the
     defense informed the jury during closing arguments that the burden of proof
26   rested solely with the prosecution.

27   During closing arguments, the prosecutor stated: “I want to stress upon you that I
     have the burden of proof. And I take that very seriously. I don’t shrug that off, I
28   don’t pass that to anyone else. As I stand here before you today, I accept that


                                             17
 1          responsibility of proving each and every count and allegation beyond a reasonable
            doubt against [defendant].” (Italics added.) She reiterated this later, noting she
 2          “accepted the responsibility that [the elements] must be proven beyond a
            reasonable doubt.” Again, in her rebuttal argument, the prosecutor stated, “I have
 3          the burden of proof in this case. And that is why I get to do a rebuttal argument,
            because that burden rests on me to prove this case beyond a reasonable doubt.”
 4          (Italics added.) Defense counsel also noted during her closing that the People bore
            the burden of proof. Nothing in the instructions either singly or as a whole would
 5          lead the jurors to conclude it was the defense’s burden to disprove authenticity of
            the writings. While the defense disputed the authenticity through the cross-
 6          examination of Prasad and the presentation of Matley’s testimony, the burden of
            proof was squarely and repeatedly placed on the prosecution. Defendant points to
 7          nothing in the record nor makes any argument demonstrating how the jury would
            have shifted to the defense the burden of proof on the issue. Based on the
 8          instructions as a whole, we find no such reasonable probability exists. Therefore,
            defendant’s claim must be rejected.
 9

10 Harper, 2014 WL 2886291, at *8–12.

11          “[A] court need not determine whether counsel’s performance was deficient before

12 examining the prejudice suffered by the defendant as a result of the alleged deficiencies. . . . If it

13 is easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice,

14 which we expect will often be so, that course should be followed.” Strickland, 466 U.S. at 697.

15 Here, the state court was not objectively unreasonable in determining that Petitioner had not

16 established that “there is a reasonable probability that . . . the result of the proceeding would have

17 been different” if counsel had requested an instruction that the jury was to determine whether the

18 prosecution had established the preliminary fact that Petitioner had authored the kites. Id. at 694.

19          The authenticity of the kites was an issue that was given considerable attention

20 throughout trial and in closing argument. At trial, the defense called an expert witness who

21 opined that the kites were written by two, possibly three, people and that the kites written with a

22 left slant were a disguise. (5 RT 1296, 1299). Defense counsel also cross-examined Roneel

23 Prasad specifically about the kites and the foundation for Prasad’s testimony that they were

24 written by Petitioner. (1 RT 256–60; 2 RT 298–99, 301–08, 332–34). In her closing argument,

25 defense counsel specifically addressed the authorship of the kites by disputing prosecution

26 witness Kirk Bunch’s expert analysis, questioning the basis of Prasad’s knowledge of
27 Petitioner’s handwriting and Prasad’s motive for testifying, and reinforcing defense expert Mr.

28 Matley’s testimony. (6 RT 1605–09). Defense counsel concluded, “I submit to you that when


                                                     18
 1 Roneel Prasad said David Harper wrote all those notes, all those threats, he was not telling you

 2 the truth.” (6 RT 1609). Furthermore, with respect to evidence that Petitioner made oral or

 3 written statements before the trial, the jury was specifically instructed, “You must decide whether

 4 the defendant made any of these statements in whole or in part. If you decide that the defendant

 5 made such statements, consider the statements along with all other evidence in reaching your

 6 verdict.” (6 RT 1528; 3 CT 549) (emphasis added).

 7          In light of the evidence adduced at trial, the closing arguments, and the jury instructions

 8 as a whole, it was reasonable for the state court to conclude that “it is highly unlikely the jury did

 9 not understand it must first determine whether defendant wrote the kites before considering them

10 as evidence against him.” Harper, 2014 WL 2886291, at *10. The California Court of Appeal’s

11 denial of Petitioner’s ineffective assistance of counsel claim for failing to request an authenticity

12 of the kites instruction was not contrary to, or an unreasonable application of, clearly established

13 federal law, nor was it based on an unreasonable determination of fact. The decision was not “so

14 lacking in justification that there was an error well understood and comprehended in existing law

15 beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103. Accordingly,

16 Petitioner is not entitled to habeas relief on his third claim, and it should be denied.

17          B. Dismissal of Juror No. 7

18          In his fourth claim for relief, Petitioner asserts that the trial court’s dismissal of Juror No.

19 7 was erroneous and violated Petitioner’s Sixth Amendment right to jury trial and Fourteenth
20 Amendment right to due process of law. (ECF No. 1 at 17). Respondent does not address this

21 claim in the answer.

22          This claim was raised on direct appeal to the California Court of Appeal, Fifth Appellate

23 District, which denied the claim in a reasoned decision. The claim also was raised in the petition

24 for review, which the California Supreme Court summarily denied. As federal courts review the

25 last reasoned state court opinion, the Court will “look through” the summary denial and examine

26 the decision of the California Court of Appeal. See Wilson, 138 S. Ct. at 1192.
27          In denying Petitioner’s challenge to the dismissal of Juror No. 7, the California Court of

28 Appeal stated:


                                                       19
 1            I. The Removal of Juror No. 7 Was Harmless
              Defendant argues at length that the trial court’s removal of Juror No. 7 after
 2            learning a member of defendant’s extended family had contact with the juror
              constituted error. He claims the trial court failed to conduct an adequate inquiry
 3            into the matter, and its reasons for excusing the juror were insufficient.

 4            Background
              Near the end of trial, the prosecutor informed the court and defense counsel that
 5            she had just been made aware of a telephone call between defendant and Millie
              Garcia.6 This call took place the evening before and had been tape-recorded. She
 6            had not listened to the tape at that time; however, she had been informed
              defendant may have made some admissions during the call.
 7
              In addition, the prosecutor informed the court that a member of defendant’s
 8            family, Anthony,7 had been observed having a conversation with Juror No. 7
              before the proceedings that morning by Investigator Kirk Bunch. Bunch explained
 9            that on his way to court, he observed Anthony speaking with Juror No. 7. After
              learning this information, the court held a closed hearing to inquire into the matter
10            with the juror and the investigator.

11            During the hearing the court described Anthony to Juror No. 7, who then stated he
              “asked me for a cigarette and I gave him a couple of cigarettes. That’s it.” Juror
12            No. 7 explained she had been in her truck, parked outside of the courthouse, and
              was taking her insulin when Anthony approached and asked her for a cigarette
13            because “he knows I smoke.” When asked how Anthony would know Juror No. 7
              smokes, she explained he had seen the jurors smoking previously.
14
              Regarding the contact, Juror No. 7 stated it was very brief and consisted of him
15            asking for the cigarette and Juror No. 7 telling him the brand she smoked. The
              record is unclear as to whether the conversation took place while she was inside
16            of her truck or after she had exited. After she exited her truck, she entered the
              courthouse. When asked if Anthony was “smoking his cigarette that you gave him
17            near you,” the juror replied, “He was up against the wall.” She believed Anthony
              entered the courthouse behind her but she was not sure.
18
              At the time of the contact, Juror No. 7 did not know Anthony was a member of
19            defendant’s family, although she had seen him in the courtroom. Juror No. 7
              denied having any further conversation with Anthony or smoking a cigarette with
20            him. During the inquiry Juror No. 7 mentioned Anthony had asked her for a
              lighter on a previous occasion. She explained she often goes outside to smoke
21            with another juror on breaks, but she had not noticed Anthony outside when she
              was smoking. On the prior occasion when he asked her for a lighter, there was no
22            further conversation. Juror No. 7 stated she had never discussed the case with
              Anthony.
23
              Subsequently, the court inquired of Investigator Bunch regarding what he had
24            observed. He noted the two were talking and laughing as he walked by into the
              courthouse. The two then followed each other into the courthouse. He did not
25            observe any cigarettes when he walked by. He explained his observation was
              brief, but he did notice the two interacting with each other and laughing. He could
26            not hear the content of the conversation. He did not see any cigarettes or exchange

27   6
       She is alternatively referred to as Millie Harper and Millie Garcia in the record. Due to the confusion, we will refer
     to her as Millie throughout the remainder of the opinion. No disrespect is intended.
28   7
       According to the record, Anthony is Millie’s son. Millie is the wife or girlfriend of defendant’s brother.


                                                               20
 1   of cigarettes, although that could have happened before he saw them. When
     questioned further regarding the details of the interaction between the two, Bunch
 2   explained he first saw Anthony talking and then Juror No. 7 interacting and then
     the two laughed.
 3
     During the hearing the prosecutor also questioned Bunch regarding a recorded jail
 4   telephone call which took place between defendant, Millie, and Anthony. Bunch
     explained he reviewed a copy of the recording he had received. During the call,
 5   defendant attempted to describe a juror with whom he had been making eye
     contact and exchanging gestures. It appeared defendant was attempting to identify
 6   the juror to Anthony. When the prosecutor asked Bunch to relay the physical
     features of the juror defendant had described to Anthony, the court interrupted the
 7   questioning and explained its

 8          “concern is not with whether or not [defendant] thinks that some of the
            jurors—one, two or more of them, are on his side. My concern is more
 9          that a member of the defendant’s family has made, on two occasions,
            contact with a juror member. I wanted to hear the nature of the
10          conversations so that I could know if there was something being said
            about a juror trying to contact a juror, or anything like that. Was there any
11          conversation about anyone trying to contact a juror?”

12   Bunch responded “No, ma’am.”

13   At this point the prosecutor explained that her

14          “concern is that if there was a conversation between [defendant] and
            Anthony, just last night, about whatever they think about whatever juror,
15          and [defendant] describes the juror to Anthony in a way where now
            Anthony knows who he thinks might be on their side or whatever, I don’t
16          care if she is or not, my point is then Anthony is now making contact with
            somebody he believes is going their way, and I think with a malicious
17          intent to sway that juror. Whether it’s to gain some sort of favor or
            common ground because they both smoke, share a laugh, whatever it is,
18          it’s improper and it’s an attempt to bias a juror. And that’s why I wanted
            the physical description given by [defendant], because he could be
19          describing somebody else that doesn’t even have to do with Miss—well,
            juror number seven, for the record. And that’s my concern. And if that’s
20          happening, then what’s going on here is a direction without spoken words.
            And maybe it’s not coming from [defendant], maybe it’s coming from
21          Anthony, but regardless of where it’s coming from, it should not happen.
            And I’m deeply concerned now that she is both tainted and there’s been an
22          attempt to sway her or bias her in a particular direction, and I think she
            should be removed.
23
            “And not only that, it appears from investigator Bunch’s accounting of
24          what he observed, granted he did not hear content, that there’s a difference
            in facts than what the juror has now told us. And I don’t blame her if there
25          is a difference, I’m saying she’s probably feeling really uncomfortable,
            and—but she clearly did not say, you know—it appeared to me, and
26          maybe we could clarify with her, that she just gave him a cigarette, he lit
            up a cigarette and went and stood by the wall, and that’s not what we’re
27          hearing happened here.”

28


                                             21
 1   Subsequently the court gave its tentative ruling, noting Anthony had been present
     in court every day since the beginning of trial. The court explained,
 2
            “My concern, if he is a member of [defendant’s] family, is that he’s
 3          attempting to make contact with our jurors. And I think even an ordinary
            citizen, having not been instructed not to, would know that’s improper.
 4          I’m not really, at this point, not having heard the conversation, real
            concerned about the connection between the call and this juror. My
 5          concern is that we’ve got a member of the defendant’s family attempting
            to make contact with the jurors on more than one occasion. He does not
 6          appear to be a gentleman who’s in need of a cigarette, in my view. He
            comes to court everyday in a suit, he’s here on time every time. He could
 7          ask anybody else on the sidewalk for a cigarette or a lighter. I don’t know
            why he’s approaching our juror or jurors. I do think that’s improper. And
 8          my tentative ruling is to excuse the juror, admonish that—admonish or
            banish him from the courtroom, ’cause I don’t want this to happen again.”
 9
     Defense counsel objected to the removal of the juror, arguing “this doesn’t reach
10   the bias sort of standard that we use for removing jurors.” The court stated: “My
     concern is his twice now approaching the juror, and that’s what she said. She said
11   that he asked her for a cigarette today and on a prior occasion asked her for a
     lighter. That’s not proper. And I can’t have that going on.” The court stated it
12   would remove Juror No. 7 and replace her with a randomly selected alternate.

13   Defense counsel once again objected, stating she did not “think this was an
     appropriate reason to replace number seven, and my concern is that this is being
14   done because there are conversations overheard where people thought that the
     prosecution thought that maybe juror number seven was on the defense side and I
15   will make—end my comments with that.” In response, the court noted,

16          “We haven’t yet heard the conversation in its entirety. I’ve indicated that
            I’m not concerned about whether or not [defendant] feels that he’s got
17          juror number four or seven or eight, or whoever it is, on his side. My
            concern is that there’s a member of the [defendant’s] family attempting to
18          make contact with the jurors. And if that juror has been twice contacted by
            him, what she indicates as a conversation does not appear to be the same
19          that Investigator Bunch says that he saw. I don’t know which is accurate,
            but the fact of the contact remains, and one of them went unviewed. I
20          don’t know if there’s any other members of the jury that he’s attempted to
            contact, but if the rule is if you contact a juror and the juror’s going to be
21          gone, perhaps we won’t have this problem again. I can’t take the chance
            that they’re out there talking about the case or that he’s going to try to
22          approach her again or something like that. So she’s going to be released. I
            understand your concern, but I can’t have members of the audience
23          contacting the juror. That’s not proper.”

24   Juror No. 7 was returned to the courtroom where the court asked a few clarifying
     questions, then informed her she would be released. The court explained the juror
25   was not being faulted for the contact. Juror No. 7 was replaced with an alternate
     juror.
26
     Analysis
27   While a defendant has a fundamental constitutional right to be tried by a fair and
     impartial jury (Irvin v. Dowd (1961) 366 U.S. 717, 722), that right does not entitle
28   a defendant to a jury composed of any particular individuals. (People v. Hamilton


                                             22
 1   (1963) 60 Cal.2d 105, 128, disapproved on other grounds in People v. Daniels
     (1991) 52 Cal.3d 815, 866 and People v. Morse (1964) 60 Cal.2d 631.) Indeed,
 2   section 1089 allows for the removal and substitution of a juror for “good cause.”
     Removing a juror pursuant to section 1089 “does not offend constitutional
 3   proscriptions.” (People v. Collins (1976) 17 Cal.3d 687, 691, superseded by
     statute on other grounds in People v. Boyette (2002) 29 Cal.4th 381, 462.) “We
 4   review a trial court’s decision to discharge a juror under an abuse of discretion
     standard, and will uphold such decision if the record supports the juror’s
 5   disqualification as a demonstrable reality.” (People v. Wilson (2008) 43 Cal.4th 1,
     26, citing People v. Barnwell (2007) 41 Cal.4th 1038, 1052–1053.)
 6
     Defendant argues the trial court violated section 1089 by removing the juror in
 7   this case, as the record does not demonstrate the juror committed any misconduct
     or was biased in any way. Defendant further argues the trial court erred in failing
 8   to make an adequate investigation into the matter.

 9   We need not determine whether the trial court erred in dismissing Juror No. 7
     because even if we were to find error, we find no prejudice. In People v. Howard
10   (1930) 211 Cal. 322, disapproved on other grounds by People v. Thomas (1945)
     25 Cal.2d 880, 905 and People v. Sheran (1957) 49 Cal.2d 101, 108, our Supreme
11   Court found replacing a juror with an alternate did not constitute prejudicial error
     even though the substitution violated section 1089 at the time. The court noted the
12   substitution was “an irregularity which in no way substantially affected the
     defendant’s rights.” (People v. Howard, supra, at p. 325.) The court explained the
13   alternate juror participated in the same voir dire proceedings, was subjected to the
     same challenges, and took the same oath as the other jurors. Therefore, the court
14   could assume the defendant did not find the alternate objectionable and was
     satisfied the alternate could be fair and impartial should he be substituted for one
15   of the other jurors. (Id. at pp. 324–325.) Consequently the court found no
     prejudice in the substitution. (Ibid.)
16
     Indeed, as one court has stated, “It is long-established law in California that where
17   an alternate juror, approved by defendant in voir dire, is allowed to deliberate on
     the jury panel, the defendant bears a heavy burden to demonstrate that he was
18   somehow harmed thereby.” (People v. Hall (1979) 95 Cal.App.3d 299, 307; see
     People v. Hamilton, supra, 60 Cal.2d at p. 127; People v. Bowers (2001) 87
19   Cal.App.4th 722, 735–736 [error in excusing juror without good cause is
     reversible only if defendant is prejudiced thereby].)
20
     Defendant argues he was in fact prejudiced by the dismissal of Juror No. 7. He
21   claims that “although no specific evidence was elicited that Juror No. 7 favored
     the defense, such concern was certainly the prosecution’s worry.” The prosecutor
22   “implied there was a danger the juror had been swayed or biased because the non-
     juror contact was someone who was a part of [defendant’s] extended family.” In
23   support defendant relies upon People v. Hamilton, supra, 60 Cal.2d 105 and
     People v. Hernandez (2003) 30 Cal.4th 1. We find both cases distinguishable.
24
     In People v. Hamilton, the Supreme Court found the removal of the juror during
25   the penalty phase of trial was without good cause as there was no basis for
     concluding her conduct demonstrated misconduct or an inability to perform her
26   duties. As such, the juror’s dismissal violated section 1089. (People v. Hamilton,
     supra, 60 Cal.2d at p. 126.) The court subsequently considered whether the
27   dismissal was prejudicial. After reviewing cases determining the erroneous
     removal was harmless, the court explained there was no showing in those cases
28   the removed juror was “more favorable to one side or the other.” (Id. at p. 127.)


                                              23
 1   However, the situation was quite different in Hamilton where the removed juror “
     ‘had disclosed her opposition to a verdict imposing the death penalty.’ ” (Id. at p.
 2   128.) Consequently, her removal was obviously prejudicial to the defense. The
     court explained:
 3
            “While it has been said repeatedly, in the cases cited above, that a
 4          defendant is not entitled to be tried by a jury composed of any particular
            individuals, but only by a jury composed of qualified and impartial jurors,
 5          this does not mean that either side is entitled to have removed from the
            panel any qualified and acting juror who, by some act or remark made
 6          during the trial, has given the impression that he favors one side or the
            other. It is obvious that it would be error to discharge a juror for such a
 7          reason, and that, if the record shows (as it does here), that, based on the
            evidence, that juror was inclined toward one side, the error in removing
 8          such a juror would be prejudicial to that side. If it were not, the court
            could ‘load’ the jury one way or the other.” (People v. Hamilton, supra, 60
 9          Cal.2d at p. 128, italics added.)

10   In People v. Hernandez, supra, 30 Cal.4th 1, the court addressed whether the
     erroneous dismissal of a juror pursuant to section 1089 and the substitution with
11   an alternate would bar a retrial. The Court of Appeal had determined the removal
     of the juror was prejudicial to the defense. On review by the Supreme Court, the
12   court “for purposes of ... review” accepted the appellate court finding regarding
     prejudice. (Hernandez, at p. 4.) However, the court did explain the appellate
13   court’s ruling was based on the removal of a juror “ ‘who seemed inclined to give
     serious consideration to the testimony of the defense witnesses.’ ” (Id. at p. 10.)
14   Thus, the court upheld the appellate court’s ruling that the removal was
     prejudicial.
15
     Our review of other cases requiring reversal due to an error from improperly
16   dismissing a juror all demonstrated facts in which the prejudice to the defense
     from removing the juror was obvious. (See, e.g., People v. Wilson (2008) 44
17   Cal.4th 758, 813–814, 841 [removal of sole holdout juror for life sentence in
     penalty phase of trial found prejudicial]; People v. Cleveland (2001) 25 Cal.4th
18   466, 486 [error in removing deliberating juror prejudicial where evidence showed
     juror was in favor of acquittal]; People v. Delamora (1996) 48 Cal.App.4th 1850,
19   1856 [error in removing jurors prejudicial where jury was deadlocked prior to
     removal but quickly reached verdict to convict after substitution with alternate
20   jurors].)

21   Unlike the situations in Hamilton and Hernandez, there is no evidence on the
     record demonstrating Juror No. 7 favored one side or the other. Indeed, Juror No.
22   7 never expressed any sentiments about the case whatsoever. Defendant’s
     argument seems to be centered upon the fact the prosecutor asked that Juror No. 7
23   be removed because of the fear she had been biased by the contact with
     defendant’s family member. But there was absolutely no evidence on the record
24   indicating Juror No. 7 preferred one side over the other. There is no indication on
     the record Juror No. 7 ever made any comments or engaged in any nonverbal
25   behavior indicating a preference for one side. There was some minimal discussion
     regarding the telephone call between defendant and Anthony regarding
26   defendant’s efforts to describe a juror. But there was no evidence as to whether
     that juror was favorable to one side, any evidence as to why defendant may have
27   believed the juror favored one side, or any evidence as to who that juror was.
     While there was some evidence as recounted from listening to the telephone call
28   that defendant had made eye contact with a juror, there was no evidence presented


                                              24
 1   as to which juror that was, nor any evidence establishing the juror leaned to one
     side or the other. Thus, any argument that Juror No. 7 expressed an inclination as
 2   to one side or the other in this case is completely unsupported by the record and
     would consist of pure speculation.
 3
     Rather, this case is more similar to People v. Abbott (1956) 47 Cal.2d 362, which
 4   was cited in Hamilton. There, during trial, the court learned one of the jurors
     worked at the same office as the defendant’s brother. The two worked in close
 5   physical proximity. (Id. at p. 370.) As a result, the court inquired of the juror,
     learning that although the juror worked near the defendant’s brother, he had never
 6   spoken to the brother and did not know who he was until he was pointed out in
     court. (Id. at pp. 370–371.) He stated he had never discussed the case with anyone
 7   and believed he could be fair and impartial; he did not want to be relieved from
     the jury. The trial court removed the juror due to the proximity at work between
 8   the juror and the defendant’s brother and to save the juror from embarrassment or
     criticism. (Id. at p. 371.) Initially the Supreme Court found the removal of the
 9   juror was for good cause, but further declared there was no prejudice to the
     defendant from the removal of the juror and the substitution with an alternate. (Id.
10   at pp. 371–372.) The court explained the alternate was fully examined and
     accepted by both sides, was part of the jury since the beginning of trial, and there
11   was no claim he could not render a fair verdict. (Ibid.)

12   Likewise here, the alternate juror was examined and accepted by both sides, was a
     member of the jury from the beginning of trial, and defendant does not claim the
13   alternate was biased in any way against either side. Importantly, there was no
     evidence Juror No. 7 in any way favored one side, nor was there any evidence the
14   substituted alternate was anything but fair and impartial. As such, we find no
     prejudice from the removal. (See People v. Cleveland, supra, 25 Cal.4th at p. 486;
15   People v. Bowers, supra, 87 Cal.App.4th at pp. 735–736.)

16   To the extent defendant argues the error also violated his constitutional right to a
     jury trial, we reject his claim. Defendant’s entire argument relies upon a brief
17   citation to two cases, Downum v. United States (1963) 372 U.S. 734 (Downum)
     and Crist v. Bretz (1978) 437 U.S. 28, 35–36 (Crist). Both cases dealt with the
18   dismissal of an entire jury panel without good cause and without reaching a
     verdict. (Downum, supra, at p. 735; Crist, supra, at pp. 29–30.) In both instances
19   the Supreme Court found the empanelling of a new jury after the first had been
     discharged without reaching a verdict to be a violation of double jeopardy.
20   (Downum, supra, at pp. 737–738; Crist, supra, at pp. 35–38.)

21   However, our Supreme Court has held the dismissal of a single juror and
     replacement with an alternate does not implicate double jeopardy concerns.
22   (People v. Hernandez, supra, 30 Cal.4th at pp. 10–11.) The court explained the
     right the high court sought to protect in Crist was the right of “ ‘an accused in
23   retaining a chosen jury.’ ” (Id. at p. 8, quoting Crist, supra, 437 U.S. at pp. 35–
     36.) The court explained that right was not violated when the “defendant’s chosen
24   jury was not discharged but instead, with the substitution of a preselected
     alternate juror, remained intact until a verdict was rendered.” (People v.
25   Hernandez, supra, at p. 9.) In reaching this conclusion, the court relied upon
     People v. Burns (1948) 84 Cal.App.2d 18.
26
     In Burns, the court addressed the situation where a court improperly dismissed a
27   juror pursuant to section 1089. The defendant claimed the dismissal of that juror,
     in violation of section 1089, caused him to be placed in front of two different
28


                                              25
 1          juries, thereby implicating the double jeopardy clause. In rejecting the claim, the
            court explained:
 2
                    “[A] verdict by 12 jurors, one of whom was originally an alternate juror, is
 3                  the verdict of the jury originally sworn to try the case. If the substitution of
                    the alternate for one of the regular jurors is in accordance with the
 4                  provisions of ... section 1089 no question of double jeopardy would arise.
                    This can only be true if the substitution of the alternate for the regular
 5                  juror does not destroy the unity of the jury. It does not destroy the unity of
                    the jury because the jury is not complete until the alternate is accepted and
 6                  sworn and the alternate is at all times a potential member of the regular
                    jury. [¶] The requirement of trial by one jury is satisfied, where a jury
 7                  composed of 12 regular jurors and one or more alternates has been
                    impaneled, if the verdict is returned by 12 jurors sworn to try the case
 8                  although one or more alternates may be included in the jury which renders
                    the verdict. If this is true where the substitution has been made in the
 9                  manner provided by ... section 1089 it must be true where it has been
                    made in an irregular manner. The same number of jurors sworn to try the
10                  case in the same way are involved in either instance. Either the
                    substitution of an alternate for a regular juror destroys the unity of the jury
11                  or it does not. If it does not destroy the unity of the jury ..., then the
                    substitution of an alternate for a regular juror in an unauthorized manner
12                  does not place the defendant twice in jeopardy but is merely an error of
                    law which should not lead to a reversal in the absence of a showing that it
13                  has resulted in a miscarriage of justice under article VI, section 4 1/2 of
                    the Constitution.” (People v. Burns, supra, 84 Cal.App.2d at pp. 32–33.)
14
            As the Burns court explained, a defendant’s right to the original jury sworn to try
15          the defendant’s case is not destroyed by the substitution of an alternate. This
            principle was reaffirmed in People v. Hernandez, supra, 30 Cal.4th at page 9.
16          Therefore, we find no violation of defendant’s right in retaining his chosen jury
            through the substitution of an alternate juror here.
17

18 Harper, 2014 WL 2886291, at *2–8 (footnotes in original).

19          Here, the California Court of Appeal found that it need not determine whether the trial

20 court erred in dismissing Juror No. 7 because there was no prejudice. The Supreme Court has

21 held that “when a state court determines that a constitutional violation is harmless, a federal court

22 may not award habeas relief under § 2254 unless the harmlessness determination itself was

23 unreasonable.” Fry v. Pliler, 551 U.S. 112, 119 (2007) (citing Mitchell v. Esparza, 540 U.S. 12

24 (2003) (per curiam)); Ayala, 135 S. Ct. at 2199. “[T]he test for determining whether a

25 constitutional error is harmless . . . is whether it appears ‘beyond a reasonable doubt that the

26 error complained of did not contribute to the verdict obtained.’” Neder v. United States, 527 U.S.
27 1, 15 (1999) (quoting Chapman v. California, 386 U.S. 18, 24 (1967)).

28 ///


                                                      26
 1                     The Sixth Amendment guarantees a criminal defendant the right to
                       a “fair trial by a panel of impartial, indifferent jurors.” Irvin v.
 2                     Dowd, 366 U.S. 717, 722, 81 S.Ct. 1639, 6 L.Ed.2d 751 (1961)
                       (internal quotation marks and citations omitted). The Sixth
 3                     Amendment does not entitle a defendant to require retention of a
                       biased juror. Instead, a defendant is only entitled to a jury
 4                     composed of “jurors who will conscientiously apply the law and
                       find the facts,” Lockhart v. McCree, 476 U.S. 162, 178, 106 S.Ct.
 5                     1758, 90 L.Ed.2d 137 (1986), and that is “capable and willing to
                       decide the case solely on the evidence before it,” McDonough
 6                     Power Equip., Inc. v. Greenwood, 464 U.S. 548, 554, 104 S.Ct.
                       845, 78 L.Ed.2d 663 (1984) (internal quotation marks omitted).
 7

 8 Bell v. Uribe, 748 F.3d 857, 868–69 (9th Cir. 2014). Here, the California Court of Appeal’s

 9 harmless error determination was not objectively unreasonable. Although Petitioner argues that
                                              8
10 the dismissal of Juror No. 7 was erroneous, Petitioner does not establish that any member of the

11 final jury panel was not impartial or unable to conscientiously apply the law and find the facts

12 solely based on the evidence before them.

13            Based on the foregoing, the Court finds that the state court’s harmless error determination

14 regarding the dismissal of Juror No. 7 was not contrary to, or an unreasonable application of,

15 clearly established federal law, nor was it based on an unreasonable determination of fact. The

16 decision was not “so lacking in justification that there was an error well understood and

17 comprehended in existing law beyond any possibility of fairminded disagreement.” Richter, 562

18 U.S. at 103. Accordingly, Petitioner is not entitled to habeas relief on his fourth claim, and it

19 should be denied.
20                                                            V.

21                                              RECOMMENDATION

22            Accordingly, the undersigned HEREBY RECOMMENDS that the petition for writ of

23 habeas corpus be DENIED.

24   8
       The Court notes that the Ninth Circuit has “consistently held that ‘the California substitution procedure’ outlined
     in California Penal Code § 1089 ‘preserve[s] the “essential feature” of the jury required by the Sixth and Fourteenth
25   Amendments,’” thus confirming that “California Penal Code § 1089 is not deficient in terms of protecting a
     defendant’s Sixth Amendment right to an impartial jury.” Bell, 748 F.3d at 867–68 (alteration in original)
26   (quoting Miller v. Stagner, 757 F.2d 988, 995 (9th Cir. 1985)). Additionally, the Ninth Circuit is not aware of any
     Supreme Court case holding that “the dismissal of a juror violates the Sixth Amendment when it is ‘reasonably
27   possible that the impetus for [the juror’s] dismissal came from her position on the merits of the case.’” Williams v.
     Johnson, 840 F.3d 1006, 1009 (9th Cir. 2016) (alteration in original) (citing United States v. Symington, 195 F.3d
28   1080, 1088 (9th Cir. 1999)).


                                                              27
 1          This Findings and Recommendation is submitted to the assigned United States District

 2 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

 3 Rules of Practice for the United States District Court, Eastern District of California. Within

 4 THIRTY (30) days after service of the Findings and Recommendation, any party may file

 5 written objections with the court and serve a copy on all parties. Such a document should be

 6 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies to the

 7 objections shall be served and filed within fourteen (14) days after service of the objections. The

 8 assigned United States District Court Judge will then review the Magistrate Judge’s ruling

 9 pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within

10 the specified time may waive the right to appeal the District Court’s order. Wilkerson v.

11 Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th

12 Cir. 1991)).

13
     IT IS SO ORDERED.
14

15      Dated:    February 26, 2019                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    28
